Case: 16-10054     Date Filed: 06/29/2016   Page: 1 of 3


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-10054
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 5:11-cv-00416-WTH-PRL


SALLY HATFIELD,
and similarly situated individuals,
TRACI IVELENE GLAUSIER,
and similarly situated individuals,
LAUREN MCCLAIN,
COELEEN BENDER,
KEN KEYES, et al.,

                                                                Plaintiffs-Appellees,

                                       versus

A+ NURSETEMPS, INC.,
a Florida for profit corporation doing business as
Nursetemps, Inc.,

                                                                         Defendant,

PRIME STAFF HOLDINGS, LLC,
STAFF AMERICA, INC.,

                                                            Defendants-Appellants.
                Case: 16-10054        Date Filed: 06/29/2016       Page: 2 of 3


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                        (June 29, 2016)

Before TJOFLAT, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

       This appeal arises from a supplemental proceeding under Rule 69, Fed. R.

Civ. P., brought by Plaintiffs-Appellees to enforce a judgment under the Fair Labor

Standards Act (“FLSA”)—originally against A+ Nursetemps—against Defendants-

Appellants Prime Staff Holdings, LLC, and Staff America, Inc., under a theory of

FLSA successor liability. The district court concluded that Defendants-Appellants

were liable for the judgment as successors of A+ Nursetemps. We affirmed the

district court on appeal. Hatfield v. Prime Staff Holdings, LLC, No. 15-12280,

manuscript op. at 3, 17–18 (11th Cir. June 3, 2016).

       Following entry of judgment in the Rule 69 proceeding, the district court

awarded Plaintiffs-Appellees attorney’s fees and costs under Fla. Stat.

§ 56.29(11). 1 See Fed. R. Civ. P. 69(a) (providing that state-law procedures apply

in proceedings supplementary unless a federal statute governs). In this appeal,


       1
         “Costs for proceedings supplementary shall be taxed against the defendant as well as all
other incidental costs determined to be reasonable and just by the court including, but not limited
to, docketing the execution, sheriff’s service fees, and court reporter’s fees. Reasonable
attorney’s fees may be taxed against the defendant.” Fla. Stat. § 56.29(11).
                                                2
                Case: 16-10054    Date Filed: 06/29/2016   Page: 3 of 3


Defendants-Appellants contest the district court’s authority to make the award,

arguing that Florida law precludes an award of attorney’s fees and costs against

impleaded third-party defendants. See, e.g., Kingston Corp. Grp. of Fla., Inc. v.

Richard Kleiber Walter Kleiber P’ship, 127 So. 3d 802, 804 (Fla. Dist. Ct. App.

2013) (“In [proceedings supplementary], attorney’s fees and costs may be awarded

only against the original judgment debtor—not against any impleaded parties.”). In

lieu of filing a responsive brief, Plaintiffs-Appellees have filed a confession of

error.

         Pursuant to Plaintiffs-Appellees’ confession of error, the judgment of the

district court awarding costs and attorney’s fees is VACATED, and this case is

REMANDED to the district court for further proceedings as may be necessary

under the circumstances.




                                          3